AO 245B (Rev 02118)    Judgment ma Cmrunal Case
                       Sheet I



                                         UNITED STATES DISTRICT COURT
                                        Eastern District of Pennsylvania
                                                         )
              UNITED ST ATES OF AMERICA                  )     JUDGMENT IN A CRIMINAL CASE
                                  v.                                      )
                MALIK BRANDON SPAULDING                FILED )            )
                                                                                    Case Number: DPAE2: 17CR00431-001

                                                      OCT 3c201B ~                  USM Number: 69715 -066
                                                                                     Maranna Meehan, Esq.
                                                  BKATEB/l.i,~\1AN, Cle~            Defendant's Attorney
THE DEFENDANT:                                     Y-       _ Dep. Clerk

liZ] pleaded guilty to count(s)        1-5

0   pleaded nolo contendere to count(s)
    which was accepted by the court.
0 was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated gmlty of these offenses:




 18: 1028A(a)(1 ),(c)(5)           Aggravated identity theft and aiding and abetting                            4/14/2017                2-4



       The defendant is sentenced as provided in pages 2 through                8        _ of tlns judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
0 Count(s)                                              0 is      0 are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this distnct within 30 days of any: change ofname, residence,
or mailmg address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenClant must notify the court and United States attorney of material clianges in economic circumstances.

 c_. C- -          /Vloi,r //__          Ovi bntrf>f      I
                                                              ~SA         1Ql?512Q1_8        __     __
                                                                         Date ofhnpos1tion of Judgment
                                                                                                           __


                  /VI ,,,,,,,. "' ~ "'"' ~. fk:<. ~i;p,f         a . A ;<'.'.,,
                  D°'""':"' >1 @" :o ~I 1;1 s fO ( J.J"''"~----:: - -::-=-::. - 0 -
                   lA- s.
                        fVltNY'S ~ l                     CJ.)
                    OJ~:avl s~v~.5                                       Name and Title of Judge


                    l=LV\
                                                                         Date
AO 2458 (Rev 02118)   Judgment in a Crumnal Case
                      Sheet IA
                                                                        Judgment Page   c2 _   of   _ _8
DEFENDANT: MALIK BRANDON SPAULDING
CASE NUMBER: DPAE2: 17CR00431-001

                                         ADDITIONAL COUNTS OF CONVICTION

Title & Section                 Nature of Offense                   Offense Ended         Count


and 2                           aiding and abetting
AO 245B (Rev 02/18) Judgment m Cnmmal Case
                    Sheet 2 - lmpnsonment

                                                                                                      Judgment - Page      3   of   8
DEFENDANT: MALIK BRANDON SPAULDING
CASE NlJMBER: DPAE2: 17CR00431-001

                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
  1 day on each of Counts 1 and 5, such terms to be served concurrently, and a term of 24 months on each of Counts 2
  through 4, to run concurrently to each other. but consecutively to the terms imposed on each of Counts 1 and 5, to produce a
  total sentence of 24 months and 1 day.


     llf   The court makes the following recommendations to the Bureau of Prisons:

  The defendant shall be designated to a facility close to Philadelphia, PA.




     D The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
           D at                                   D a.m.       D p.m.       on

           D as notified by the L'nited States Marshal.

     f!1   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           l!f'   before 2 p.m. on    12/10/2018

           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                        to

at                                         _ _    . , with a certified copy of this judgment.



                                                                                                   l.i'NITED STATES MARSHAL


                                                                          By
                                                                                                DEPlJTY UNITED STA TES MARSHAL
AO 245B (Rev 02118) Judgment ma Cnmmal Case
                    Sheet 3 Supervised Release
                                                                                                      Judgment· Page   ~ _ of      .8
DEFENDANT: MALIK BRANDON SPAULDING
CASE NUMBER: DPAE2· 17CR00431-001
                                                    SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 3 years. This term consists of 3 years on Count 1, 1 year on each of Counts 2 through 4, and 3 years on Count 5, such
 terms to run concurrently.




                                                 MANDATORY CONDITIONS

l.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test withm I 5 days of release from
     imprisonment and at least two penod1c drug tests thereafter, as determined by the court.
            D The above drug testmg condition is suspended, based on the court's determmat10n that you
                pose a low risk of future substance abuse. (check if applzcableJ
4.    ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check if applzcableJ
5.    ~ You must cooperate in the collect10n of DNA as directed by the probat10n officer. (check if applzcable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 l.J.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a quahfymg offense. (check if applzcableJ
7.    D You must participate m an approved program for domestic violence. (check if applzcable;




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 3A - SupefV!sed Release
                                                                                                Judgment-Page                  of
DEFENDANT: MALIK BRANDON SPAULDING
CASE NUMBER: DPAE2: 17CR00431-001

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision_ These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the mmimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition_

I.    You must report to the probation office m the federal judicial district where you are authonzed to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After imtially reporting to the probation office, you will receive mstructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probat10n officer. If you plan to change where you live or anything about your hving
      arrangements (such as the people you live with), you must notify the probation officer at least l 0 days before the change. If not1fymg
      the probation officer m advance is not possible due to unanticipated circumstances, you must notify the probation officer withm 72
      hours of becommg aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes m plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from domg so. If you plan to change where you work or anythmg about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least I 0 days before the change. If notifying the probation officer at least 1O
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becommg aware of a change or expected change.
8.    You must not communicate or mteract with someone you know is engaged m cnminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probat10n officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily tnjury or death to another person such as nunchakus or tasers).
1I.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permiss10n of the court.
12.   If the probation officer determmes that you pose a risk to another person (mcluding an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probat10n officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regardmg these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
AO 245B(Rev 02/18) Judgment ma Comma! Case
                   Sheet 3D  Supervised Release
                                                                                             Judgment· Page   6     of       8
DEFENDANT: MALIK BRANDON SPAULDING
CASE NUMBER: DPAE2: 17CR00431-001

                                     SPECIAL CONDITIONS Of' SUPERVISION

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for his restitution obligation. The
defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the restitution obligation or
otherwise has the express approval of the Court.
AO 2458 (Rev 02/18)    Judgment ma Cnminal Case
                       Sheet 5 · Cnmmal Monetary Penalties
                                                                                                      Judgment   - Page   7   of
 DEFENDANT: MALIK BRANDON SPAULDING
 CASE NUMBER: DPAE2: 17CR00431-001
                                              CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                JVTA Assessment*                Fine                      Restitution
 TOTALS              $ 500 00                  $ 0.00                           $ 0.00                    $ 30,357.83



 D The determmatlon of restitution is deferred until                    • An Amended Judgment in a Criminal Case (AO 245C) will be entered
       after such determination.

 !ti   The defendant must make restitution (includmg community restitution) to the following payees m the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa)'Illent, unless specified otherwise in
       the priont)' order or percentage payment column below. However, pursuant to I 8 "C.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.




  1150 Virginia Drive




 TOTALS                              $                  30,357.83           $                  30,357.83
                                                        -       -


 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay mterest on restitution and a fme of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delmquency and default, pursuant to 18 C'.S.C. § 3612(g).

 ~      The court determmed that the defendant does not have the ab1hty to pay mterest and tt is ordered that:

        !ti   the mterest requirement is waived for the        D fine   l!Z'.i rest1tut1on.

        D the interest requirement for the        D     fine    D   restitution is modified as follows:

 *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 **Findings for the total amount oflosses are required under Chapters 109A, I 10, l IOA, and 113A of Title 18 for offenses committed on or
 after September I 3, 1994, but before April 23, 1996.
AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 6 · Schedule of Payments

                                                                                                                    Judgment - Page         8   of          8
DEFENDANT: MALIK BRANDON SPAULDING
CASE N1JMBER: DPAE2: 17CR00431-001

                                                               SCHEDULE OF PAYMENTS

Having assessed the defendant's abihty to pay, payment of the total crimmal monetary penalties is due as follows:

A      ~     Lump sum payment of$           500.00                        due immediately, balance due
                                           .-        - -

             D        not later than  -                    - -   ~    -       , or
             lil1     in accordance with D      C,         D     D,       D    E, or    li2f F below; or
B      D     Payment to begm immediately (may be combmed with                          DC,       D D,or      D F below); or

C      0     Payment in equal                              (e.g. weekly, monthly, quarterly) mstallments of $                            over a period of
                              (e g, months or years}, to commence                       __ (e.g. 30 or 60 days) after the date of this judgment; or

D      0     Payment in equal                          (e.g. weekly. monthly. quarterly) installments of $                        over a period of
                    _ _ _ _   (e g. months or years}, to commence                    _ (e g. 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E      D     Payment during the term of supervised release will commence within _              _ (e.g. 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      ltJ   Special instructions regardmg the payment of crimmal monetary penalties:
    The rest1tut10n 1s due 1mmed1ately It 1s recommended that the defendant partic1pate m the Bureau of Pnsons Inmate Financial
    Responsibility Program and proVIde a mmimum payment of $25 00 per quarter towards restitution. In the event the entrre restitution
    1s not paid pnor to the commencement of supefV!s1on, the defendant shall satisfy the amount due m monthly mstallments of not less
    than $100.00, to commence 30 days after release from confinement.
    The defendant shall notify the Umted States Attorney for this distnct Withm 30 days of any change of mailmg address or residence that
    occur while any portion of the restitution remains.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of crlIDinal monetary penalties is due dunng
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Fmancial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments prevtously made toward any criminal monetary penalties imposed.




D      Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number}, Total Amount, Jomt and Several Amount,
       and correspondmg payee, if appropnate.




D      The defendant shall pay the cost ofprosecut10n.

D      The defendant shall pay the following court cost(s):

!!ti   The defendant shall forfeit the defendant's interest in the followmg property to the t:nited States·
        The sum of $79,098.00 in United States Currency (Forfeiture Money Judgment).


Payments shall be applied m the followmg order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine pnncipal, (5) fine
mterest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
